 



EXHIBIT 10.36
(CASH AMERICA LOGO) [d43955d4395506.gif]
January 25, 2006
Mr. Daniel R. Feehan
3551 Dorothy Ln. S
Fort Worth, TX 76107

Re:   Extension of Amended and Restated Executive Employment Agreement dated as
of January 21, 2004 between Cash America International, Inc. and Daniel R.
Feehan (“Employment Agreement’)

Dear Mr. Feehan:
     I am pleased to notify you that the Management Development and Compensation
Committee (the “Committee”) of the Cash America International, Inc. Board of
Directors has elected to extend your Employment Agreement for an additional
one-year renewal term commencing May 1, 2006 and ending April 30, 2007. The
current term of your Employment Agreement expires April 30, 2006.
     We are providing you this notice in accordance with Section 5.2 of your
Employment Agreement. Under that Section, this committee may extend the term of
your Employment Agreement for additional successive one-year terms by notifying
you in writing, at least 60 days prior to the expiration of the then-current
term, of its intention to extend the Employment Agreement.
Yours truly,
/s/ B. D. Hunter
B. D. Hunter, Chairman
Management Development and
Compensation Committee of the
Cash America International, Inc.
Board of Directors

 